United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1283
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Craig Steven Moore

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: September 23, 2013
                              Filed: November 4, 2013
                                   ____________

Before MURPHY, MELLOY, and SHEPHERD, Circuit Judges.
                          ____________

MELLOY, Circuit Judge.

       Craig Moore appeals the district court's1 order denying his motion to reduce his
sentence pursuant to 18 U.S.C. § 3582(c)(2), based on Amendment 750 to the United
States Sentencing Guidelines. We affirm.


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
                                          I.

       In 2005, Moore pled guilty to conspiring to distribute more than fifty grams of
cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846 (2012).
Moore's advisory guideline range was 135 to 168 months' imprisonment. The
government filed for enhanced penalties under 21 U.S.C. § 851, subjecting Moore to
the statutory minimum of mandatory life imprisonment. The government also filed
a motion to depart downward from the statutory minimum based on Moore's
substantial assistance. The court granted the government's motion and sentenced
Moore to 138 months' imprisonment, followed by 5 years' supervised release.

       Amendment 750, which became effective November 2011, lowered the base
offense level for certain drug offenses. See United States v. Benson, 715 F.3d 705,
707 (8th Cir. 2013). In 2012, Moore moved for a sentence reduction based on 18
U.S.C. § 3582(c)(2), arguing that his advisory range under the amended guidelines
would be 70 to 87 months. The district court denied the motion, ruling that "Moore's
applicable guideline range has not been lowered by an amendment to the Sentencing
Guidelines" because the applicable guideline range used to sentence Moore was a
statutory mandatory minimum. Moore appeals.

                                         II.

      We review a district court's determination that it lacks authority to modify a
sentence under 18 U.S.C. § 3582(c)(2) de novo. United States v. Baylor, 556 F.3d
672, 673 (8th Cir. 2009) (per curiam).

      The guidelines provide that "[w]here a statutorily required minimum sentence
is greater than the maximum of the applicable guidelines range, the statutorily
required minimum sentence shall be the guideline sentence." U.S. Sentencing
Guidelines Manual § 5G1.1(b) (2012). "This remains the rule even when a

                                         -2-
sentencing judge has imposed a sentence below the statutory minimum due to the
defendant's substantial cooperation." United States v. Golden, 709 F.3d 1229, 1231
(8th Cir. 2013).

       Moore argues the district court should have granted his § 3582(c)(2) motion
because he believes the "applicable guideline range," as defined by U.S.S.G.
§ 1B1.10, is separate from the "guideline sentence" referred to in Section 5G1.1(b).
We disagree. Moore's argument ignores the commentary following U.S.S.G.
§ 1B1.10, which states that an amendment to the guidelines is not intended to affect
a sentence that was derived from a statutory mandatory minimum. See U.S.S.G.
§ 1B1.10 cmt. n.1(A) (2012) ("[A] reduction in the defendant's term of imprisonment
is not authorized under 18 U.S.C. § 3582(c)(2) . . . if . . . (ii) . . . the amendment does
not have the effect of lowering the defendant's applicable guideline range because of
the operation of another guideline or statutory provision (e.g., a statutory mandatory
minimum term of imprisonment)."); see also Golden, 709 F.3d at 1232 (rejecting a
defendant's argument that there is a distinction between "a guideline 'range' and
guideline 'sentence'" as used in the commentary following U.S.S.G. § 1B1.10).
Moore's sentence was based on a statutory mandatory minimum term of
imprisonment. Accordingly, Amendment 750 does not apply, see United States v.
Lewis, 476 F. App'x 100, 101 (8th Cir. 2012) (per curiam) (unpublished opinion), and
Moore is not eligible for relief under section § 3582(c)(2).

                                           III.

      The judgment of the district court is affirmed.
                     ______________________________




                                           -3-